                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                      : Civil No. 1:20CV423
               Plaintiff,                      :
                                               :
              v.                               :
                                               :
$28,727.23 in U.S. CURRENCY,                   :
                    Defendant.                 :

                     VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES the plaintiff, United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 21 U.S.C. §

881(a)(6) for the forfeiture of the defendant property, which was furnished or intended to

be furnished in exchange for a controlled substance, in violation of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., or represents proceeds traceable to such an

exchange.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant property which constitutes or is

derived from proceeds traceable to an offense constituting specified unlawful activity as

defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically the

exchange of a controlled substance in violation of state and federal law.




            Case 1:20-cv-00423 Document 1 Filed 05/12/20 Page 1 of 4
       3.     The defendant property is $28,727.23 in U.S. Currency, which was seized on

September 11, 2019, from William Charles FRYE, III, in Archdale, North Carolina, and is

currently in the custody of the United States Marshals Service.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant property was seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       6.     Upon the filing of this complaint, the plaintiff requests that the Court issue

an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will

execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       7.     The facts and circumstances supporting the seizure and forfeiture of the

defendant property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.




                                              -2-




             Case 1:20-cv-00423 Document 1 Filed 05/12/20 Page 2 of 4
       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant property; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant property be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

       This the 12th day of May, 2020.

                                             Respectfully submitted,

                                             MATTHEW G.T. MARTIN
                                             United States Attorney


                                             /s/ Lynne P. Klauer
                                             Lynne P. Klauer
                                             Assistant United States Attorney
                                             NCSB #13815
                                             101 S. Edgeworth Street, 4th Floor
                                             Greensboro, NC 27401
                                             Phone: (336) 333-5351
                                             Email: lynne.klauer@usdoj.gov




                                            -3-




            Case 1:20-cv-00423 Document 1 Filed 05/12/20 Page 3 of 4
Case 1:20-cv-00423 Document 1 Filed 05/12/20 Page 4 of 4
                                                              A


Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 1 of 12
Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 2 of 12
Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 3 of 12
Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 4 of 12
Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 5 of 12
Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 6 of 12
Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 7 of 12
Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 8 of 12
Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 9 of 12
Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 10 of 12
Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 11 of 12
Case 1:20-cv-00423 Document 1-1 Filed 05/12/20 Page 12 of 12
